DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         HILTON M. WIENER,
                             Appellant,

                                    v.

                   ILA WIENER n/k/a ILA LERNER,
                             Appellee.

                              No. 4D19-3129

                          [October 29, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Charles E. Burton, Judge; L.T. Case No. 50-2010-DR-
009006 SB.

  Hilton Wiener, Boca Raton, pro se.

  No appearance for appellee.

PER CURIAM.

  Affirmed.

GERBER, CONNER and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.